 GROUND SERVICES, INCORPORATED DGround Services, Incorporated and Airline, Aero-space & Allied Employees Local 2707, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Peti-tioner. Case 21-RC-15773December 5, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBRSPENEI.I.O AND TRUESIAI.EUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended,hearings were held before Hearing Officers StevenJ. Sorensen and Roberto G. Chavarry. Followingthe hearings, and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the case was trans-ferred to the National Labor Relations Board fordecision. Thereafter, the Employer and the Peti-tioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officers'rulings made at the hearings and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in the case, the Boardfinds:Ground Services, Incorporated (hereafter GSI) isa wholly owned subsidiary of ARA Services, Inc.,a Delaware corporation with headquarters in Phila-delphia, Pennsylvania. GSI is engaged in the busi-ness of providing ground or fleet service to partic-ular air carriers and other enterprises at differentlocations throughout the country. During the past12 months, GSI received revenues in excess of$100,000 from providing such services at Lind-bergh Field, San Diego, California, to Pan Ameri-can World Airways (National Airlines), an air car-rier previously found by the Board to receiveannual gross revenues in excess of $1 million fromproviding the transportation of mail, passengers,and cargo between various States of the UnitedStates.'l Ground Service. Inc., a wholly-owned subsidiary of .4R.4 Services. Inc.,234 NLRB 1048 (1978).GSI contends that the instant petition should bedismissed because its operations at Lindbergh Fieldare too inconsequential in volume to require Feder-al regulation. Alternatively, GSI argues that thepetition should be dismissed because jurisdictionproperly should be found to be with the NationalMediation Board under the Railway Labor Act.The Petitioner, on the other hand, contends boththat GSI meets the Board's jurisdictional standardsand that jurisdiction properly would be with theNational Labor Relations Board.It is well established that the Board asserts juris-diction over those nonretail enterprises which re-ceive revenues in excess of $50,000 per year fromproviding services to users meeting any of theBoard's jurisdictional standards. Edward Petereinand Robert Greenlee, a Partnership, d/b/a Petereinand Greenlee Construction Co., 172 NLRB (1310(1968); Siemons Mailing Service, 122 NLRB 81(1958). However, while it would appear that GSI'soperations conform to the Board's monetary juris-dictional standards, Section 2(2) of the Act pro-vides in pertinent part that the term "employer" asused in the National Labor Relations Act shouldnot include any person subject to the RailwayLabor Act.Therefore, because of the jurisdictional questionpresented here, we requested the National Media-tion Board to study the record in this case and todetermine the applicability of the Railway LaborAct to the Employer herein. In reply, we were ad-vised by the National Mediation Board that, fol-lowing their reading of the record and of subse-quent statements filed with them, the National Me-diation Board had concluded that:Based upon the nature of the activities per-formed by GSI and Pan Am, and the degreeof control exercised by Pan Am, the [NationalMediation] Board is of the opinion that the ac-tivities and employees performing such activi-ties are subject to the Railway Labor Act.2In view of the foregoing, we shall dismiss the in-stant petition.ORDERIt is hereby ordered that the petition in Case 21-RC-15773 be, and it hereby is, dismissed.2 Ground Service Inc (Soan Diego. 7 NMB No 266 (198))253 NLRB No. 80587